Case 2:12-cv-00102-SFC-RSW ECF No. 590-7 filed 07/31/20   PageID.20664   Page 1 of 9




                    EXHIBIT 2
Case
Beecher2:12-cv-00102-SFC-RSW
        v. Able, 575 F.2d 1010 (1978) ECF No. 590-7 filed 07/31/20                                PageID.20665           Page 2 of 9
Fed. Sec. L. Rep. P 96,397




      KeyCite Yellow Flag - Negative Treatment
Distinguished by County of Suffolk v. Long Island Lighting Co., E.D.N.Y.,   West Headnotes (10)
July 28, 1998
                       575 F.2d 1010
               United States Court of Appeals,                              [1]   Reformation of Instruments            Grounds for
                      Second Circuit.                                             Reformation
                                                                                  Reformation of agreement to settle action is
   Lawrence J. BEECHER et al., Plaintiffs-Appellees,                              appropriate only to conform agreement to
                             v.                                                   accurately reflect intentions of parties at time of
             Charles R. ABLE et al., Defendants,                                  the agreement.
                   and four other actions,
                                                                                  9 Cases that cite this headnote
              McDonnell Douglas Corporation,
                   Defendant-Appellant.
                                                                            [2]   Reformation of Instruments            What
                     No. 329, Docket 77-7384.                                     mistakes are mutual
                                |                                                 Reformation of agreement settling actions to
                      Argued Nov. 30, 1977.                                       permit reversion of portion of settlement amount
                                |                                                 to defendant was not warranted on basis that
                      Decided April 13, 1978.                                     both sides to settlement agreement had been
                                                                                  mistaken at time of agreement with respect to
Synopsis
                                                                                  number of potential claimants and that neither
Appeal was taken from order of the United States District
                                                                                  side anticipated that number of claims actually
Court for the Southern District of New York, Constance
                                                                                  filed would be so few in number.
Baker Motley, J., 441 F.Supp. 426, denying reversion to
defendant of a portion of a fund provided by a settlement                         5 Cases that cite this headnote
approved by Constance Baker Motley,           J., 72 F.R.D. 518,
and reallocating the proceeds of the fund among plaintiff                   [3]   Federal Civil Procedure           Reconsideration,
classes where the number of claimants against the fund                            vacation, or setting aside
proved to be less than had been estimated. The Court of
                                                                                  By agreeing that no portion of settlement
Appeals, Bonsal, District Judge, sitting by designation, held
                                                                                  fund would revert to defendant, regardless of
that: (1) reformation of agreement settling actions to permit
                                                                                  number or amount of claims allowed, defendant
reversion of portion of settlement amount to defendant was
                                                                                  expressly assumed risk that estimated number
not warranted on basis that both sides to settlement agreement
                                                                                  and amount of claims might be incorrect; thus
had been mistaken at time of agreement with respect to
                                                                                  low turnout of claimants provided no basis for
number of potential claimants and that neither side anticipated
                                                                                  granting rescission of settlement agreement.
that the number of claims actually filed would be so few in
number; (2) by agreeing that no portion of settlement fund                        5 Cases that cite this headnote
would revert to defendant, regardless of number or amount
of claims allowed, defendant expressly assumed risk that
estimated number and amount of claims might be incorrect so                 [4]   Contracts       Mistake
that low turnout of claimants provided no basis for granting                      In determining whether rescission is warranted
rescission of settlement agreement, and (3) in view of unusual                    in given circumstance, there must be excluded
situation, even though court concluded that order of district                     from consideration mistakes as to matters which
court should be affirmed, appellee defendants would not be                        contracting parties had in mind as possibilities
awarded punitive damages and double costs on ground that                          and as to existence of which they took the risk.
issues raised by defendant on appeal were frivolous.
                                                                                  5 Cases that cite this headnote
Affirmed.


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Case
Beecher2:12-cv-00102-SFC-RSW
        v. Able, 575 F.2d 1010 (1978) ECF No. 590-7 filed 07/31/20                      PageID.20666            Page 3 of 9
Fed. Sec. L. Rep. P 96,397

                                                                         allocated, where there was testimony that
 [5]    Federal Civil Procedure           Reconsideration,               damages to class members might have been as
        vacation, or setting aside                                       much as $470 per debenture.
        That settlement agreement providing for fixed
        sum payment to plaintiff classes in general rather               5 Cases that cite this headnote
        than specified sum to each individual claimant
        had, in light of subsequent events, proved to             [9]    Compromise, Settlement, and
        be more beneficial to plaintiff classes than to                  Release     Processing and Payment of
        defendant did not provide basis for setting aside                Claims; Distribution of Funds
        settlement agreement.
                                                                         Reallocation to one plaintiff class of portion of
        5 Cases that cite this headnote                                  funds originally allocated to two other plaintiff
                                                                         classes did not constitute an improper “fluid
                                                                         class” recovery, inasmuch as the case involved a
 [6]    Compromise, Settlement, and                                      settlement agreement and defendant had agreed
        Release      Disposition of unclaimed or                         to some “fluidity” with respect to individual
        undistributed funds in general                                   class members' recovery by agreeing that no
        Where reversion to defendant of sum paid in                      portion of fund would revert to it and, in addition,
        settlement was foreclosed by express terms                       the allocation plan itself made allowance for
        of settlement agreement and redistribution to                    “spillover” between classes in event that amount
        three general classes of plaintiffs of excess                    allocated to class exceeded total of allowed
        proceeds under allocation plan's formula would                   claims.
        have produced inequitable results, it was
        incumbent upon district court to exercise its                    6 Cases that cite this headnote
        broad supervisory powers over administration
        of class action settlements to allocate proceeds          [10]   Federal Civil Procedure           Frivolousness;
        among class members more equitably.                              particular cases

        25 Cases that cite this headnote                                 In view of unusual situation, even though court
                                                                         concluded that order of district court should
                                                                         be affirmed, appellees would not be awarded
 [7]    Compromise, Settlement, and                                      punitive damages and double costs to be assessed
        Release     Administration and Supervision of                    against appellant on ground that issues raised on
        Settlements                                                      appeal were frivolous. Securities Exchange Act
        Until fund created by settlement of class action
                                                                         of 1934, § 10,    15 U.S.C.A. § 78j; Fed.Rules
        is actually distributed, court retains its traditional
                                                                         App.Proc. rule 38, 28 U.S.C.A.
        equity powers and has duty to protect unnamed,
        but interested, persons.

        11 Cases that cite this headnote

                                                                 Attorneys and Law Firms
 [8]    Compromise, Settlement, and
        Release     Processing and Payment of                     *1011 Pomerantz, Levy, Haudek & Block, Abraham L.
        Claims; Distribution of Funds                            Pomerantz, Robert B. Block, New York City, on the brief, for
        Court's reallocation of balance of settlement            plaintiffs-appellees.
        fund to one class of plaintiffs did not result in
                                                                 White & Case, Haliburton Fales, 2d, Sharon E. Grubin, New
        any unjust enrichment or windfall, although the
                                                                 York City, on the brief, for defendant-appellant.
        reallocation would allow members of that class
        to receive approximately $160 per debenture              Before MOORE and GURFEIN, Circuit Judges and
        as opposed to $30 per debenture, as originally
                                                                 BONSAL, District Judge. *


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case
Beecher2:12-cv-00102-SFC-RSW
        v. Able, 575 F.2d 1010 (1978) ECF No. 590-7 filed 07/31/20                       PageID.20667             Page 4 of 9
Fed. Sec. L. Rep. P 96,397

                                                                 who purchased Douglas 43/4% debentures due July 1, 1991
Opinion                                                          between July 12, 1966 and September 29, 1966. On June 30,
                                                                 1970, Judge Motley decided to proceed first with the five class
*1012 BONSAL, District Judge:
                                                                 actions and stayed proceedings with respect to the remaining
In late 1975 appellant McDonnell Douglas Corporation             actions.
(“Douglas”) and appellees entered into a preliminary
                                                                 In 1974 Judge Motley tried the debenture holder (Class 3)
stipulation to settle fifteen actions, of which five were
                                                                 action based on alleged violations by Douglas of section 11 of
class actions, then pending against Douglas. The preliminary
                                                                 the Securities Act of 1933. After separate trials on liability and
stipulation provided that Douglas pay $5,000,000 as
                                                                 damages, the Court found Douglas liable to Class 3 debenture
consideration for dismissal of these actions. In early
                                                                 holders under section 11 and assessed damages at $30 per
1976 the parties entered into a definitive stipulation of
                                                                 debenture or actual loss if less.
settlement confirming the agreement to settle these actions
for $5,000,000. Attached to this definitive stipulation was      Thereafter, Judge Motley found Douglas liable to the Class 3
an allocation plan which provided for the distribution of the    debenture holders under section 10 of the Securities Exchange
settlement proceeds among the various claimants. Both the        Act of 1934 and Rule 10b-5 and scheduled trial on damages
preliminary stipulation and the definitive stipulation as well   to commence on December 3, 1975.
as the allocation plan contained provisions barring reversion
of any portion of the settlement fund to Douglas.                On December 1, 1975 counsel for Douglas and lead counsel
                                                                 for the plaintiff classes entered into a preliminary stipulation
Subsequent to the entry of judgment approving the settlement     of settlement to cover all of the above-mentioned actions
and dismissing the actions, when the actual number of            pending against Douglas. Under the terms of the preliminary
claimants proved to be less than estimated both sides moved      stipulation it was agreed that Douglas would pay $5,000,000
in the district court (Motley, J.) to modify the allocation      as consideration for settlement of the five class actions and
plan. Plaintiff and Douglas moved for equitable reallocation     the eight individual actions; it was further agreed that Douglas
of the settlement proceeds; in addition, Douglas moved for       would move to dismiss the two derivative actions.
reversion to it of a substantial portion of the fund. Judge
Motley denied Douglas' application for reversion and granted     The preliminary stipulation of settlement was expressly
the equitable reallocation sought by plaintiffs. This appeal
                                                                 conditioned upon final judicial approval pursuant to      Rule
follows.
                                                                 23(e) Fed.R.Civ.P. and dismissal of the pending actions.
We affirm.                                                       Douglas was to make payment of the settlement consideration
                                                                 on April 30, 1976 if these conditions were met as of that date;
                                                                 otherwise the above sum was to draw interest on behalf of the
                        Background                               plaintiff classes as of that date.

1. Summary of History of the Litigation through Settlement.       *1013 The preliminary stipulation of settlement further
                                                                 provided that “if the settlement is finally approved and
Between 1966 and 1968 holders and former holders of
                                                                 consummated, no part of the settlement fund will revert to
Douglas securities commenced a total of fifteen actions
                                                                 Douglas, regardless of the number and the amount of claims
against Douglas based on alleged violations of the federal
securities laws, all of which actions were assigned to Judge     allowed against the fund.” 1 Finally, it was agreed that the
Motley. Five actions were denominated as class actions, eight    parties would submit a further stipulation of settlement which
were individual actions, and two were derivative actions.        would include, among other things, a plan for allocation of
                                                                 the settlement proceeds among the three classes.
In 1969 the five actions denominated as class actions were
                                                                 On December 3, 1975, Judge Motley signed the preliminary
certified as class actions by Judge Motley. ( 47 F.R.D.          stipulation of settlement. On January 23, 1976, the court
11.) Three classes were established: Class 1, persons who        dismissed the two derivative actions pursuant to Rule 41(b)
purchased Douglas common stock between January 19, 1966          Fed.R.Civ.P. On January 31, 1976 the Court dismissed the
and September 29, 1966; Class 2, persons who converted           eight individual actions and ordered plaintiffs in those actions
Douglas 4% debentures due February 1, 1977 into Douglas          included as class members.
common stock as of May 3, 1966; and Class 3, persons


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Case
Beecher2:12-cv-00102-SFC-RSW
        v. Able, 575 F.2d 1010 (1978) ECF No. 590-7 filed 07/31/20                         PageID.20668            Page 5 of 9
Fed. Sec. L. Rep. P 96,397

                                                                   June 2, 1966 were to be allowed claims against the fund
On February 11, 1976 the parties executed the definitive
                                                                   in an amount of 3% of their purchase price. Members of
stipulation of settlement contemplated in the preliminary
                                                                   Class 2 who converted their debentures as of May 3, 1966
stipulation. In language similar to that contained in the
                                                                   (the effective date of conversion) into common stock and
preliminary stipulation the definitive stipulation provided that
                                                                   who did not sell that common stock prior to June 2, 1966
“in no event will any part of the settlement proceeds revert
                                                                   were to be allowed claims against the fund in an amount
to Douglas, regardless of the number or amount of claims
                                                                   of $2.84 per share of common stock (which was 3% of the
allowed.” 2 In addition, the definitive stipulation provided
                                                                   average price of Douglas common stock as of the date of
for the distribution of the net settlement proceeds remaining
                                                                   conversion). Members of Class 3 who purchased Douglas
after payment of attorneys' fees and disbursements among and
                                                                   43/4% debentures between July 12, 1966 and September 26,
within the three classes in accordance with an allocation plan
                                                                   1966 and who did not sell their debentures prior to September
attached to the definitive stipulation.
                                                                   27, 1966 were to be allowed claims in the amount of $30 per
Under the allocation plan, members of Class 1 who purchased        debenture, or actual loss if less. Based on the estimated size of
Douglas common stock between March 25, 1966 and June               each class, the allocation plan projected that the total allowed
1, 1966 and who did not thereafter sell their stock prior to       claims and the percentage of the settlement fund allocable to
                                                                   each class would be as follows:
                                                                              Total                          Percentage
                                                                            Estimated
                            Allowed Claim                                    Allowed                               of
                                                                             Claims                               Fund


         Class              3% of purchase                                 $2,800,000                              51%
         1
                            price


         Class              $2.84 per post-                                   500,000                              9%
         2
                            conversion share


         Class              $30 per debenture                               2,200,000                              40%
         3
                            or actual
                            loss, if less.
                                                                           $5,500,000                             100%
                                                                   allocated exceeded the total allowed claims in all three
The allocation plan also provided that each class's allocation
                                                                   classes, the allocation plan further provided that the excess of
from the fund would be distributed pro rata according to the
                                                                   the amounts allocated would be combined and redistributed
allowed claims of members of the class, and that distributions
                                                                   to the classes by allocating 51% of the combined excess
might be less or more *1014 than allowed claims, depending
                                                                   to Class 1, 9% to Class 2, and 40% to Class 3. Consistent
upon the total claims filed by members of each class and
                                                                   with the express non-reversion clause contained in both the
allowed against the fund. In the event that the amount



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case
Beecher2:12-cv-00102-SFC-RSW
        v. Able, 575 F.2d 1010 (1978) ECF No. 590-7 filed 07/31/20                       PageID.20669             Page 6 of 9
Fed. Sec. L. Rep. P 96,397

                                                                 approving the settlement and dismissing the actions with
preliminary stipulation and the definitive stipulation, the
                                                                 prejudice.
allocation plan stated that
                                                                 2. Events Leading Up to This Appeal.
          “The entire Fund available for
                                                                 In late November 1976 the parties became aware that
          distribution will be paid to Class
                                                                 the number of claims submitted by class members was
          members. No part of the Fund will revert
                                                                 considerably less than had been projected; the amount of
          to Douglas in any eventuality.”
                                                                 claims from all three classes totalled only approximately $1
                                                                 million.

                                                                 On January 14, 1977 Judge Motley ordered republication
                                                                 of the notices concerning the settlement of these actions,
On August 9, 1976 Judge Motley filed a memorandum                which produced only a small number of additional claims
opinion which approved the stipulation of settlement and the     aggregating approximately $.3 million. The amount of claims
allocation plan as fair, reasonable, and adequate ( 72 F.R.D.    received as a result of both series of notices totalled as follows
518), and on August 25, 1976 she entered final judgment          when broken down according to class:
 Class 1:                                                                                                          $737,595
 Class 2:                                                                                                            167,176
 Class 3:                                                                                                            429,427
                                                                 was not warranted under established principles of reformation
Because of the small number of claims, both plaintiffs and       or rescission.
Douglas applied to Judge Motley for modification of the
                                                                 Judge Motley directed that the payment of claims to Class 1
allocation plan.
                                                                 and Class 2 be doubled, that Class 1 and Class 2 be allowed
Counsel for plaintiffs and Douglas both proposed that the        pre-judgment interest, and that the balance of the fund be
allocation plan be modified by doubling the payments to be       distributed to Class 3.
made to Class 1 and Class 2 so that Class 1 members would
receive 6% of their purchase price, instead of 3%; and Class
                                                                                            Discussion
2 members would receive $5.68 per post-conversion share,
instead of $2.84.                                                Douglas appeals from that portion of the district court's
                                                                 order which denied Douglas reversion of any portion of the
Counsel for plaintiffs also proposed that members of Class
                                                                 settlement fund, granted pre-judgment interest to Class 1 and
1 and Class 2 receive pre-judgment interest on the amounts
                                                                 Class 2, and reallocated the balance of the settlement fund to
so modified and that the balance of the settlement fund
                                                                 Class 3.
remaining thereafter be reallocated to members of Class 3
so that individual members of Class 3 would thus receive         Douglas contends that the district court erred in denying
approximately $160 per debenture rather than $30 per             reversion of any portion of the fund to Douglas. In effect,
debenture (or actual loss if less). Douglas objected to these    Douglas contends that, notwithstanding the non-reversion
proposals and requested that the unclaimed portion of the fund   language of the settlement agreement, reversion should be
after distributing the payments to Class 1 and Class 2 revert    permitted because of the low turnout of claims. Douglas
to Douglas.                                                      contends that modification of the agreement to provide for
                                                                 reversion is necessary *1015 to avoid what it characterizes
In a memorandum opinion filed June 23, 1977, and amended
                                                                 as an inequitable windfall to those class members who have
June 30, 1977, Judge Motley held that reversion of any
                                                                 filed claims.
portion of the settlement fund to Douglas was barred by the
express terms of the settlement and that relief from the terms   Douglas argues that both sides to the settlement agreement
                                                                 were mistaken at the time of the agreement with respect to the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case
Beecher2:12-cv-00102-SFC-RSW
        v. Able, 575 F.2d 1010 (1978) ECF No. 590-7 filed 07/31/20                          PageID.20670           Page 7 of 9
Fed. Sec. L. Rep. P 96,397

number of potential claimants and maintains that neither side       amount of claims allowed” Douglas had expressly assumed
anticipated that the number of claims actually filed would be       the risk of mistake that the estimated number and amount of
so few in number. Accordingly, Douglas contends that relief         claims might be incorrect. “To the extent that . . . there is a
by reformation or rescission should be afforded here to allow       term in a valid agreement that the risk as to the existence of
reversion of the unclaimed portion of the settlement fund to        an assumed state of facts is to be upon (one of the contracting
Douglas.                                                            parties), there can be no rescission of the transaction for
 [1] It is well established that reformation is appropriate only    mistake as to such facts.” Restatement of Restitution, s 11(1),
to conform an agreement to accurately reflect the intentions
                                                                    comment d at 46 (1937); see         United States v. Hathaway,
of the parties at the time of the agreement 13 S. Williston,
                                                                    242 F.2d 897 (9th Cir. 1957); cf. American Elastics, Inc. v.
Contracts s 1549 (3d ed. 1970); Restatement of Contracts,
                                                                    United States, 187 F.2d 109 (2d Cir. 1951). In other words,
s 504, comment c at 969 (1932); Schongalla v. Hickey, 149
                                                                    in determining whether rescission is warranted in a given
F.2d 687, 690 (2d Cir.), cert. denied, 326 U.S. 736, 66 S.Ct.
                                                                    circumstance, “there must be excluded from consideration
46, 90 L.Ed. 439 (1945); Brubrad Co. v. United States Postal
                                                                    mistakes as to matters which the contracting parties had in
Service, 404 F.Supp. 691, 693 (E.D.N.Y.1975), aff'd, 538 F.2d
                                                                    mind as possibilities and as to the existence of which they
308 (2d Cir.), cert. denied, 429 U.S. 834, 97 S.Ct. 99, 50
                                                                    took the risk.” Williston, supra, s 1543 at 75.
L.Ed.2d 99 (1976). “It is not what the parties would have
intended if they had known better, but what did they intend at
                                                                     [5] Furthermore, there is no evidence that the inclusion of
the time, informed as they were.” Russell v. Shell Petroleum
                                                                    this non-reversion provision in the settlement agreement was
Corp.,66 F.2d 864, 867 (10th Cir. 1933).
                                                                    a result of misrepresentation or undue influence on the part of
                                                                    counsel for plaintiffs. It is readily apparent that Douglas could
 [2] Thus reformation would be proper here only if Douglas
                                                                    easily have avoided the predicament with *1016 which it
could show that the parties had anticipated this possibility
                                                                    is now faced had it chosen to pay a specified sum to each
and had verbally agreed that in the event that claims were
                                                                    individual claimant rather than a fixed-sum payment to the
very low a portion of the fund would be allowed to revert
                                                                    classes in general. However, by opting for the fixed-sum
to Douglas, but that this verbal agreement was mistakenly or
                                                                    payment Douglas had effectively assured itself an upper limit
inadvertently omitted from the written settlement agreement.
                                                                    on its possible liability. The fact that this settlement, freely
As noted above, however, Douglas' contention here is not that
                                                                    entered into by experienced counsel on both sides, has in
this had been the parties' intention at the time of the agreement
                                                                    light of subsequent events proven to be more beneficial to
but rather that the parties had not considered this possibility
                                                                    the plaintiff classes than to Douglas does not now provide
at all. Even if the parties were mistaken in their assessment of
the potential number of claimants against the fund, as Douglas      a basis for the agreement to be set aside. Strange v. Gulf
contends, this would not be a basis for relief by reformation.      & South American Steamship Co., 495 F.2d 1235, 1237 (5th
“A mistake as to the existing situation, which leads either one     Cir. 1974); Bernstein v. Brenner, 320 F.Supp. 1080, 1086
or both of the parties to enter into a contract which they would    (D.D.C.1970).
not have entered into had they been apprised of the actual
                                                             [6]
facts, will not justify reformation.” Russell v. Shell Petroleum    [7] This is not to say that the district court was
Corp., supra. See 3 A. Corbin, Contracts s 614 at 728 (2d   without power to otherwise modify the agreement with
ed. 1960). We therefore agree with the district court that  respect to the allocation of the settlement proceeds. Since
reformation which would permit reversion is unwarranted     reversion was foreclosed by the express terms of the
under the circumstances presented here.                     settlement and since redistribution of the excess proceeds
                                                            under the allocation plan's formula would have produced
 [3]    [4] Douglas' contention that the low turnout of what both sides acknowledged to be inequitable results, it
claimants provides a basis for granting rescission of       was incumbent upon the district court to exercise its broad
the settlement agreement is likewise without merit. See     supervisory powers over the administration of class-action
                                                            settlements to allocate the proceeds among the claiming class
   Leasco Corp. v. Taussig, 473 F.2d 777, 781-82 (2d Cir.
                                                            members more equitably. As this Circuit has previously had
1972). Even if both parties had been mistaken as to the
                                                            occasion to observe:
number of class claimants and had not expected that the
                                                            “Until the fund created by the settlement is actually
turnout would be so low, by agreeing that no portion of the
                                                            distributed, the court retains its traditional equity powers. It
fund would revert to Douglas “regardless of the number or


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Case
Beecher2:12-cv-00102-SFC-RSW
        v. Able, 575 F.2d 1010 (1978) ECF No. 590-7 filed 07/31/20                         PageID.20671              Page 8 of 9
Fed. Sec. L. Rep. P 96,397

                                                                   the balance of the fund to Class 3, it was possible that the
is not novel law to announce that a court supervising the
                                                                   amount of damages assessed by the court at trial might have
distribution of a trust fund has the inherent power and the
                                                                   been substantially increased on appeal had this settlement
duty to protect unnamed, but interested persons.”      Zients v.
                                                                   not intervened. 3 Moreover, while the district court found
LaMorte, 459 F.2d 628, 630 (2d Cir. 1972).
                                                                   Douglas liable as well to the Class 3 debenture holders under
                                                                   Section 10 of the 1934 Act and Rule 10b-5, it did not *1017
Moreover, in the instant case, the district court, in entering     reach the issue of damages due to the intervening settlement.
judgment, had expressly reserved to itself “jurisdiction
over the effectuation of settlement, including all matters
                                                                   Douglas' remaining contentions are clearly without merit and
and controversies relating to the processing and fixation
                                                                   do not merit discussion.
of claims . . . ” Accordingly, the district court properly
exercised its jurisdiction over the settlement of these actions    For the foregoing reasons, the order of the district court
in providing for a more equitable distribution of the settlement   modifying the allocation of the settlement proceeds is
fund.                                                              affirmed.


Although Douglas objects to the district court's allowance of           Plaintiffs' Motion for Punitive Damages and Costs
pre-judgment interest to Class 1 and Class 2 on the ground
that there had been no prior finding of liability to serve as a     [10] Plaintiffs move pursuant to Rule 38 Fed.R.App.P. 4
predicate for such interest, this contention overlooks the fact    for punitive damages and double costs to be assessed against
that the court's action in this regard was based not on legal      Douglas on the ground that the issues raised by Douglas on
principles governing the award of interest but rather upon the     this appeal are frivolous. Although we have concluded that
court's duty to insure equitable allocation of the proceeds of     the order of the district court should be affirmed, we do not
settlement. See Zients v. LaMorte, supra.                          find the appeal to have been frivolous in view of the unusual
 [8]     [9] Nor do we find any basis to support Douglas'          situation here presented. Accordingly, plaintiffs' motion is
contention that the court's reallocation of the balance of         denied.
the settlement fund to Class 3 has resulted in any unjust
enrichment or windfall. Although the court's reallocation will
                                                                   The decision of the district court is affirmed.
allow members of Class 3 to receive approximately $160 per
debenture as opposed to $30 per debenture (or actual loss if       All Citations
less), there was testimony at trial of the Class 3 action that
damages to Class 3 members might have been as much as              575 F.2d 1010, Fed. Sec. L. Rep. P 96,397
$470 per debenture. As the court noted when it reallocated




                                                           Footnotes


*      Of the Southern District of New York, sitting by designation.
1      This provision was contained in paragraph 6 of the preliminary stipulation which reads in its entirety as follows:
       “All other expenses incurred in presenting the settlement for judicial approval, including class notice expense,
       will be advanced by Douglas and will be reimbursed to it out of the settlement fund if the settlement is approved
       and consummated; if the settlement fails for any reason, such expense will be borne by Douglas without
       reimbursement. If the settlement is finally approved and consummated, no part of the settlement fund will
       revert to Douglas, regardless of the number and the amount of claims allowed against the fund. Allowances
       to plaintiffs and their counsel and accountants for litigation services and expenses may be made by the Court
       only out of the settlement fund.”
2      This provision was contained in paragraph 8 of the definitive stipulation, which reads in its entirety as follows:




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Case
Beecher2:12-cv-00102-SFC-RSW
        v. Able, 575 F.2d 1010 (1978) ECF No. 590-7 filed 07/31/20                    PageID.20672           Page 9 of 9
Fed. Sec. L. Rep. P 96,397

       “The net settlement proceeds will be allocated among and within the classes in accordance with the Allocation
       Plan (whose effective provisions will be set forth in the class notice annexed to Exhibit A hereto). In no event
       will any part of the settlement proceeds revert to Douglas, regardless of the number or amount of claims
       allowed.”
3      Douglas also contends that reallocation to Class 3 of a portion of the fund originally allocated to Classes 1
       and 2 constitutes a type of “fluid class” recovery which earlier decisions of this Court have expressly rejected.
          Van Gemert v. Boeing Co., 553 F.2d 812, 815-16 (2d Cir. 1977);              Eisen v. Carlisle & Jacquelin, 479
       F.2d 1005 (2d Cir. 1973), vacated and remanded on other grounds,            417 U.S. 156, 94 S.Ct. 2140, 40
       L.Ed.2d 732 (1974). Neither Van Gemert nor Eisen, however, involved a settlement agreement. As the district
       court noted in rejecting this contention, Douglas had agreed to some “fluidity” with respect to individual class
       members' recovery by agreeing that no portion of the fund would revert to Douglas. In addition, the allocation
       plan itself made allowance for “spillover” between the classes in the event that the amount allocated to a
       class exceeded the total of allowed claims.
4      Fed.R.App.P. 38 provides:
       “If a court of appeals shall determine that an appeal is frivolous, it may award just damages and single or
       double costs to the appellee.”


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          8
